NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAFAEL MOISES SUAREZ,                           No. 21-15537

                Plaintiff-Appellant,            D.C. No. 4:20-cv-00317-RCC

 v.
                                                MEMORANDUM*
DOUGLAS DUCEY; STATE OF
ARIZONA; UNKNOWN PARTY, named as
John Doe #1 Etc.; DEPARTMENT OF
CORRECTIONS,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Rafael Moises Suarez appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law violations

stemming from Suarez’s arrest and conviction in 1997. We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo a dismissal under Fed. R. Civ. P. 12(b)(6).

Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      Because Suarez failed to allege facts that could establish an exception under

Ex Parte Young, the district court properly dismissed Suarez’s claims as barred by

the Eleventh Amendment. See Seven Up Pete Venture v. Schweitzer, 523 F.3d

948, 952-53 (9th Cir. 2008) (describing Eleventh Amendment immunity and the Ex

Parte Young exception); Snoeck v. Brussa, 153 F.3d 984, 986-87 (9th Cir. 1998)

(“[A] generalized duty to enforce state law or general supervisory power over the

persons responsible for enforcing the challenged provision will not subject an

official to suit.” (citation and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      21-15537